Citation Nr: 1228178	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  05-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected lumbar spine spondylosis and/or service-connected residuals of left knee patellofemoral syndrome.  

3.  Entitlement to an initial compensable disability evaluation for service-connected lumbar spine spondylosis, prior to July 5, 2005, and in excess of 10 percent, prior to April 6, 2005.  

4.  Entitlement to a disability evaluation higher than 20 percent for lumbar spine spondylosis, from April 6, 2005.  

5.  Entitlement to a separate disability evaluation for lumbar radiculopathy of the left lower extremity. 

6.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar radiculopathy of left lower extremity, from April 6, 2005.  

7.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of left shoulder surgery.  

8.  Entitlement to an initial compensable disability evaluation for hypertension. 

9.  Entitlement to an initial compensable disability evaluation for chronic urticaria. 

10.  Entitlement to an initial compensable disability evaluation for an unidentified systemic inflammation process, claimed as chronic fatigue syndrome.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 2004, including service in the Southwest Asia theater of operations. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and October 2005 rating decisions of the Winston-Salem, North Carolina, VA Regional Office (RO).  This case has previously come before the Board.  Most recently, in November 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  

The Board notes that following the grant of service connection for lumbar spine spondylosis in a September 2004 rating decision, a 0 percent disability evaluation was assigned.  In an October 2005 rating decision, the disability evaluation was increased to 10 percent, from July 5, 2005.  Regardless, a 20 percent evaluation is being assigned for the period from August 1, 2004, to April 6, 2005.  As such, the issues are as reflected above.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The evidence in this case, to include a January 2010 private record reflects that the Veteran is employed.  Thus, the issue of entitlement to a TDIU is not raised.  

The issues of entitlement to service connection for a heart disorder and a left hip disorder, as well as entitlement to an initial evaluation higher than 10 percent for lumbar radiculopathy of the left lower extremity, from April 6, 2005 and entitlement to disability evaluation higher than 20 percent for lumbar spine spondylosis, from April 6, 2005, along with the issues of entitlement to higher evaluations for residuals of left shoulder surgery, hypertension, chronic urticaria and an unidentified systemic inflammation, claimed as chronic fatigue syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, from August 1, 2004, to April 5, 2005, lumbar spine spondylosis is productive of limitation of flexion to approximately 60 degree; there is no evidence of favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.  

2.  Resolving reasonable doubt in the Veteran's favor, from August 1, 2004 to April 5, 2005, the Veteran's lumbar spine spondylosis has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  From August 1, 2004, to April 5, 2005, the criteria for an initial 20 disability evaluation, but no higher, for lumbar spondylosis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5003, 5242 (2011).  

2.  From August 1, 2004, to April 5, 2005, the criteria for a separate 10 percent disability rating, but no higher, have been met for lumbar radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277   (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters provided in March 2004, November 2005, March 2006 and November 2010.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a March 2012 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal. 

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, and records of medical treatment received from VA and privately.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected disability for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Higher Evaluation

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating-"staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007) (Even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.).  

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Veteran's service-connected lumbar spine spondylosis is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, the code for evaluating degenerative arthritis of the spine.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. 

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

This appeal stems from the grant of service connection for lumbar spine spondylosis in a September 2004 rating decision, at which time a 0 percent disability evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5242 pertaining to degenerative arthritis of the spine, effective August 1, 2004, the day after separation from service.  Thereafter, the AOJ assigned staged ratings, increasing the evaluation to 10 percent, from July 5, 2005, and to 20 percent, from April 6, 2005.  Having considered the evidence, the Board finds that a 20 percent rating, but no higher, is warranted from August 1, 2004, to April 6, 2005.  

As noted above, given the Veteran's report of pain and limitation of motion, a minimum rating of 10 percent must be assigned.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

As noted by the RO in the September 2004 rating decision, diagnoses during service included musculoskeletal low back pain, mechanical low back pain with mild piriformis syndrome, low back strain and spondylosis with segmental dysfunction and myofasciitis of the lumbar spine, with x-ray examination showing L4-5 anterior and posterior spurring and L5-S1 disc thinning and bilateral sacroiliac joint sclerosis.  In addition, the March 2004 VA examination report reflects complaints to include pain/stiffness with prolonged sitting or standing, and while the examiner reported that x-ray examination of the lumbar spine was normal, in addition to the radiologic evidence during service, an April 2005 private record notes that magnetic resonance imaging (MRI) showed degenerative changes at L4-5, along with bilateral foraminal stenosis.  In addition, while the March 2004 VA examiner noted no clear pathology for the Veteran's back symptoms, the MRI report reflects an assessment of mechanical lower back pain with episodic radiculitis, and a diagnosis of lumbar spine spondylosis was entered on VA examination in July 2005.  

The Board further notes that the disability evaluation for lumbar spine spondylosis was increased to 10 percent in an October 2005 rating decision, effective July 5, 2005.  At that time, the evidence included private records reflecting an impression of decreased lordosis in the lumbar spine with mild multilevel degenerative disc disease on x-ray examination in February 2005, an impression consistent with that of magnetic resonance imaging (MRI) in March 2005.  The MRI report reflects that in addition to desiccant degenerative disc space disease at L2-3 and L4-5, along with diffuse bilateral facet arthropathy, there was moderate central and bilateral recess stenosis at L4-5 in reference to a prominent broad-based bulge of the disc at this level, along with bilateral facet arthropathy and ligamentum flavum hypertrophy, and a minimal bulge at the annulus at L2-3 was noted.  In addition, the April 2007 rating decision reflects that the disability evaluation was increased to 20 percent, effective April 6, 2005, based on findings to include chronic lower back pain with flexion to 60 degrees.  

Essentially, the findings during service and thereafter include x-ray evidence of arthritis with limited, painful motion, and while the degree of forward flexion has been variously reported, the Board is unable to determine the exact date upon which the Veteran met the criteria for a 20 percent rating between the narrow timeframe at issue.  In light of the Veteran's contentions and the evidence of record the Board finds that the evidence is in at least equipoise as to whether a 20 percent rating is warranted from August 1, 2004, to April 6, 2005, and thus, resolving doubt in favor of the Veteran, the Board finds that a 20 percent rating, but no higher is warranted, from August 1, 2004, to April 6, 2005.  

At no time during the period from August 1, 2004 to April 6, 2005, is there competent, objective evidence of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine to warrant the next higher rating under the General Rating Formula.  Rather, and in addition to the findings above, range of motion of the thoracolumbar spine was reported to be normal on VA examination in March 2004 with no limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination, and no abnormality of the thoracolumbar spine was noted in an October 2004 private record.  

In addition, the General Rating Formula directs that neurological manifestations should be rated separately from orthopedic manifestations, and the Board finds that the competent evidence establishes left lower extremity lumbar radiculopathy.  In this regard, private records dated in October 2004 record reflect complaints of lower extremity numbness and an impression of lumbar neuritis, and a February 2005 private treatment record reflects an impression of low back pain with left sided radiculopathy.  

Given the anatomic and physiological nature of the Veteran's left lower extremity neurological abnormality, the Board finds that the most appropriate diagnostic criteria is found under Diagnostic Code 8520, for evaluation of paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 

In this case, the Board finds that a separate 10 percent evaluation, but no higher, is warranted for neurologic abnormality of the left lower extremity associated with the service-connected lumbar spine disability, from August 1, 2004, to April 5, 2005.  

A rating in excess of 10 percent is not warranted at any time from August 1, 2004, to April 5, 2005 as the competent, objective evidence establishes at most, mild incomplete paralysis of the sciatic nerve.  The Board notes that the March 2004 VA examination report notes neurological examination of the lower extremities showed normal motor and sensory function, and reflexes revealed right and left knee jerk each 2+ and right and left ankle jerk each 2+, and deep tendon reflects of the extremities was noted to be symmetrical and normal, bilaterally.  In addition, the October 2004 private records note that symptoms of numbness in the lower extremity never persisted, with the only residual of left lower extremity numbness noted to be some aching in the area, and neurological findings reported include normal cranial nerves, normal strength, normal gait and stance and normal deep tendon reflexes, with no decreased response to tactile stimulation noted.  Thus, the Board finds that objective evidence does not show that the left lower extremity radiculopathy is productive of more than mild incomplete paralysis of the sciatic nerve to warrant a higher disability rating, from August 1, 2004 to April 6, 2005.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.  

In reaching a determination, the Board finds the evidence to be in at least equipoise as to whether the Veteran has associated neurologic impairment to a compensable degree associated with the service-connected lumbar spine disability and thus, resolving reasonable doubt in favor of the Veteran, the Board finds an initial separate 10 percent evaluation, but no higher, is warranted for lumbar radiculopathy of the left lower extremity, from August 1, 2004 to April 6, 2005.  

Extraschedular consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected back and left lower extremity disability is productive of pain and functional impairment, manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extra-schedular rating is not warranted.


ORDER

From August 1, 2004, to April 5, 2005, a 20 percent disability evaluation, but no higher, is granted for lumbar spine spondylosis, subject to the controlling regulations applicable to the payment of monetary benefits.  

From August 1, 2004, to April 5, 2005, a separate 10 percent rating, but no higher, is granted for lumbar radiculopathy of the left lower extremity, subject to the law and regulations governing payment of monetary benefits.  


REMAND

The Veteran seeks entitlement to service connection for a heart disorder and a left hip disorder, as well as entitlement to an initial evaluation higher than 10 percent for lumbar radiculopathy of the left lower extremity, from April 6, 2005 and disability evaluation higher than 20 percent for lumbar spine spondylosis, from April 6, 2005, along with entitlement to higher evaluations for residuals of left shoulder surgery, hypertension, chronic urticaria and an unidentified systemic inflammation, claimed as chronic fatigue syndrome.  The Board finds further development is necessary for a determination.  

The Board notes that the Veteran was afforded VA examinations in May 2011 in regard to the claim of entitlement to service connection for a heart disorder and while no pathology was reported, the examiner did not address the positive findings in the record on appeal, and particularly a reported heart murmur in a November 2006 private record.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim").  Moreover, because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds the May 2011 VA examination reports to also be inadequate for a determination.  Thus, the Board has no discretion and must remand the claim seeking service connection for a heart disorder for an examination to determine the nature, onset and etiology of the disorder.  

Records received as recently as in April 2012 and May 2012 reflect pertinent treatment, as well as the Veteran's assertion that the service-connected disabilities on appeal are worse than when he was most recently examined, to include in May 2011.  The Board notes that private records, dated from January 2012 to April 2012, reflect ongoing treatment for complaints of pain and numbness with prolonged standing, sitting and lifting in the back.  VA is required to conduct a comprehensive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected lumbar spine spondylosis and lumbar radiculopathy of the left lower extremity.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claims.  

In addition, and as noted by the Veteran's representative in May 2012, in November 2010, the Board remanded the claims of entitlement to higher evaluations for hypertension, chronic urticaria and systemic inflammatory disease, and the Veteran has not been afforded VA examination in regard to these claims.  In the absence of compliance with the November 2010 remand instructions, the Board has no discretion and must remand the matters for VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

In addition, records contained within Virtual VA, a database containing a paperless version of the Veteran's claims file, show recent relevant treatment.  As such, the recent VA treatment records dated since November 2011 should be associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, in the November 2010 remand, the Board referred the issue of entitlement to a higher rating for the Veteran's left knee disability.  In light of Rice, the Board finds that because this issue is inextricably intertwined with his TDIU, it must be remanded for adjudication by the RO. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since November 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims folder.

2.  After associating any outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and extent of any heart disorder and left hip disorder found to be present.  The claims folder and the electronic record should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must discuss the Veteran's in-service complaints and/or any reports of a continuity of symptoms since service and indicate whether it is at least as likely as not that any heart disorder or left hip disorder can be attributed to a known clinical diagnosis. 

If the examiner attributes any heart disorder or left hip disorder to a known clinical diagnosis, it is requested that the examiner respond to the following questions: 

a.  Is it at least as likely as not that any heart disorder or left hip disorder found to be present is etiologically related to or had its onset in service?  

b.  Is it at least as likely as not that any heart disorder or left hip disorder is related to service-connected disability, to include service-connected hypertension, lumbar spine spondylosis, lumbar radiculopathy of the left lower extremity, residuals of left knee patellofemoral syndrome, chronic inflammatory disease or bilateral plantar fasciitis?  

c.  Or, is it at least as likely as not that any current heart disorder or left hip disorder found to be present was caused or aggravated (permanently worsened) as a result of service-connected disability, to include hypertension, lumbar spine spondylosis, lumbar radiculopathy of the left lower extremity, residuals of left knee patellofemoral syndrome, chronic inflammatory disease or bilateral plantar fasciitis?  If the examiner finds that a heart disorder or left hip disorder is aggravated by service-connected disability, if possible, the examiner should indicate the degree of disability due to the aggravation.  

In offering these impressions, the examiner must acknowledge and discuss the competent lay evidence regarding a continuity of symptoms since service, as well as other pertinent findings in the record, to include a heart murmur.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report. 

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability, left shoulder and left knee disabilities.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify all back, left shoulder and left knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back left shoulder and left knee, i.e. the extent of his pain-free motion. 

The examiner should also state whether the Veteran has any left knee instability or subluxation.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner must discuss the nature and severity of any right or left-sided neurologic impairment found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.  All findings and conclusions should be set forth in a legible report.

4.  Then schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent, frequency and severity of hypertension, chronic urticaria and systemic inflammatory disease.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify all pathology found to be present.  The examiner should conduct all indicated tests.  All findings and conclusions should be set forth in a legible report.

5.  Then adjudicate the Veteran's claim for a higher rating for his left knee and readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a Supplemental Statement of the Case and provided an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


